TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 1, 2015



                                      NO. 03-12-00726-CV


                                Mary Louise Serafine, Appellant

                                                 v.

                         Alexander Blunt and Ashley Blunt, Appellees




         APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
             CONCURRING OPINION BY JUSTICE PEMBERTON
          AFFIRMED IN PART; REVERSED AND DISMISSED IN PART;
           REMANDED IN PART – OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on September 4, 2012.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the trial court’s order denying appellant’s motion to dismiss regarding two claims:

(1) appellees’ tortious-interference counterclaim to the extent it is based on appellant’s filing of

this lawsuit and (2) appellees’ counterclaim for fraudulent lien. Therefore, the Court reverses the

trial court’s order in part and dismisses both appellees’ tortious-interference counterclaim to the

extent that it is based on appellant’s filing of this lawsuit and appellees’ counterclaim for

fraudulent lien. However, the Court holds that the trial court did not err by allowing appellees to

proceed with their counterclaim for tortious interference with contract to the extent that the claim
is based on appellant’s allegedly threatening conduct outside the context of this lawsuit, and we

affirm the trial court’s order in this respect. The Court remands the case to the trial court for

further proceedings consistent with the Court’s opinion, including consideration of whether

attorneys’ fees should be awarded on the claims we have dismissed pursuant to appellant’s trial-

court motion. Each party shall pay the costs of appeal incurred by that party, both in this Court

and the court below.